Citation Nr: 1131000	
Decision Date: 08/22/11    Archive Date: 09/07/11

DOCKET NO.  03-01 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant; K. M-C.


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1971 to December 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied the Veteran's claim for service connection for a psychiatric disorder.

This appeal was previously before the Board and the Board remanded the claim in February 2006 and September 2009 for additional development.  The case has been returned to the Board for further appellate consideration.  

In December 2005, a Video Conference hearing before a Veterans Law Judge was held at the RO.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim.

As noted above, in December 2005, a Video Conference hearing before a Veterans Law Judge was held at the RO.  However, in July 2011, the Board notified the Veteran that the Veterans Law Judge who conducted that hearing is no longer employed by the Board.  The Board offered the Veteran the opportunity to testify at another hearing, and requested that he elect whether to have another hearing.
In correspondence received during July 2011, the Veteran requested that he be scheduled for a Travel Board hearing at the RO before a member of the Board.  Such hearings are scheduled by the RO.  See 38 C.F.R. §§ 20.700, 20.704(a).  Thus, the case must be returned to the RO to schedule the Veteran for a Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at the local RO, in accordance with his request.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


